Order entered November 6, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01408-CV

                   IN RE TIMOTHY ANDREW MURPHREE, Relator

                Original Proceeding from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-50694-2014

                                        ORDER
       Based on the Court’s order of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE